Title: From Alexander Hamilton to Henry Lee, 18 February 1799
From: Hamilton, Alexander
To: Lee, Henry



New York February 18. 1799
Dear Sir

The inclosed letter to Colonel Parker will explain to you the plan upon which it is deemed expedient to pursue the recruiting service within the State of Virginia. It would be very pleasing to me, if you could yourself make it convenient to digest the arrangement which is referred to the Colonel. In this case, the letter need not be sent to him, unless you think his cooperation may be useful and it can be expeditiously had. For as it is expected the recruiting service will not speedily begin, it is desirable that this preliminary measure be completed without delay. Should you conclude for any reason to forward the letter to Col Parker, you may do it by express, the expence of which will be reimbursed.
With great esteem & regard   I am Dr. Sir   Your obed ser

Major General Lee

